Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 1 of 17 Page ID #:250




   1 Motaz M. Gerges, SBN 202175
     LAW OFFICE OF MOTAZ M. GERGES
   2 18543 Devonshire St., #448
   3 Northridge, CA 91324
     Telephone: (818) 943-0707
   4 Facsimile: (818) 401-0711
   5 mgerges@aol.com
   6
     Attorneys for Defendant,
   7 Bassam F. Sayegh
   8
   9
  10                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  11
  12
  13
                                                )
  14 SANDRA EDMONDS, an individual,             )
                                                        Case No.: 2:20-cv-06117-MWF-(KSx)
                                                )
  15                                 Plaintiff, )
                                                )       DEFENDANT BASSEM F.
  16                                            )       SAYEGH’S ANSWER AND
                         vs.                    )       AFFIRMATIVE DEFENSES;
  17                                            )       DEMAND FOR JURY TRIAL
  18   BASSEM F. SAYEGH, an individual; )
                                                )
       SAMI’S BROTHERS, INC., a                 )
  19
       California corporation; and DOES 1-10, )
  20                                            )
                                                )
  21                               Defendants. )

  22
  23         Defendant Bassem F. Sayegh, (“Sayegh”) by and through the undersigned
  24 counsel, hereby answers Plaintiff, Sandra Edmonds’ (Ms. “Edmonds”) First
  25 Amended Complaint, (“FAC”) and alleges as follows:
  26         Although, Plaintiff is apparently disabled, she is also a sophisticated litigator.
  27 Ms. Edmonds with the assistance of her counsels, Messrs., Anoush Hakimi and
  28 Peter Shahriari of the Law Office of Hakimi and Shahriari have filed with this Court


                                                    1
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 2 of 17 Page ID #:251




   1 to be exact, 50 lawsuits in the county of Los Angeles on behalf of Ms. Edmonds
   2 alone.
   3          From East Los Angles, to West, South and North, Ms. Edmonds who is
   4 disabled has been travelling around quiet extensively; from grocery stores, to gas
   5 stations, laundry facilities, fast food restaurants, hardware stores, supermarkets and
   6 so forth; Plaintiff with the help of her counsels has filed 50 suits in Central District
   7 of California during 2020 and 2021 when everyone was running and hiding from
   8 COVID-19, Ms. Edmonds and her team of attorneys were busy filing suits 2, 3, 4, 5,
   9 and more per months.
  10
              As her attorneys describe the Plaintiff, Ms. Edmonds:
  11
  12          “is a cancer survivor who suffers from osteoarthritis in her knees, right
              hip, and lower back. Her chemotherapy treatment in 2017 exacerbated
  13          these conditions and left her with more severe chronic pain. The
  14          cartilage in both her knees has eroded and her knees frequently buckle
              and give out. The bones in her knees also grind on each other causing
  15          pain and impairment. Her movement and walking are greatly impaired.
  16          She relies on a walker or cane on a daily basis for mobility, and uses a
              wheelchair as needed.” (FAC ¶ 1)
  17
  18          Although defendant Sayegh and his counsel sincerely sympathize with Ms.
  19 Edmonds’ disabilities, she has no problem getting around from businesses to
  20 businesses and allegedly every time she visits an establishment, a lawsuit ensues for
  21 violation of American with Disability Act, (“ADA”) (see 42 U.S.C. § 12102, et
  22 seq.) or the California Unruh Civil Rights Act (UCRA) (see Cal. Civ. Code §§ 51,
  23 et seq., 52, et seq.).
  24        Interestingly, Ms. Edmonds used the same attorneys in order to file 50
  25 actions against variety of establishments between 2020 and 2021 claiming the same
  26 violations and seeking the same relief; during the same time more than 536,000
  27 innocence Americans lost their lives due to COVID-19, Ms. Edmonds and her
  28 counsels were cashing in ADA and Unruh settlements.


                                                  2
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 3 of 17 Page ID #:252




   1         For the Court review and consideration, attached as Exhibit A to this Answer
   2 is a PACER list of cases Plaintiff and her attorneys filed in this district.
   3                     I.     ANSWER TO INTRODUCTORY ALLEGATIONS
   4         1. Defendant does not have sufficient facts to admit or deny paragraph 1 of
   5               the Complaint.
   6         2. ADMIT
   7         3. ADMIT
   8         4. Not sufficient facts to Admit or Deny.
   9         5. Plaintiff merely states legal conclusions which require no response and the
  10               provision of the ADA speak for themselves.
  11         6. Not sufficient facts to Admit or Deny.
  12         7. Defendant is without information or knowledge sufficient to form a belief
  13               as to the truth of the allegations of paragraph 7 and on that basis denies
  14               them.
  15         8. Defendant is without information or knowledge sufficient to form a belief
  16               as to the truth of the allegations of paragraph 8 and on that basis denies
  17               them.
  18         II.         ANSWER TO JURISDICTION AND VENUE ALLEGATIONS
  19         9.          Admitted that Court has subject matter jurisdiction pursuant to 28 USC
  20 1331 1343(a)(3) American With Disability Act of 1990.
  21         10.         Deny that this Court has jurisdiction pursuant to California Unruh Civil
  22 Rights Act.
  23         11.         Admitted that venue is proper here with respect to Plaintiff’s ADA
  24 claims against establishment that is located in this district. The remaining allegations
  25 in this paragraph are denied.
  26              III.        ANSWER TO ALLEGATIONS CONCERNING PARTIES
  27         12.ADMIT
  28         13.Deny.

                                                      3
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 4 of 17 Page ID #:253




   1         14.    Defendant is without information or knowledge sufficient to form a
   2 belief as to the truth of the allegations of paragraph 14 and on that basis denies them.
   3         15.    Defendant is without information or knowledge sufficient to form a
   4 belief as to the truth of the allegations of paragraph 15 and on that basis denies them.
   5         16.    Defendant is without information or knowledge sufficient to form a
   6 belief as to the truth of the allegations of paragraph 16 and on that basis denies them.
   7         17.    Defendant is without information or knowledge sufficient to form a
   8 belief as to the truth of the allegations of paragraph 17 and on that basis denies them.
   9         18.    Defendant is without information or knowledge sufficient to form a
  10 belief as to the truth of the allegations of paragraph 18 and on that basis denies them.
  11         19.    Defendant is without information or knowledge sufficient to form a
  12 belief as to the truth of the allegations of the entire paragraph 19 and its violations
  13 and on that basis denies them.
  14         20.    Defendant is without information or knowledge sufficient to form a
  15 belief as to the truth of the allegations of paragraph 20 and on that basis denies them.
  16         21.    Defendant is without information or knowledge sufficient to form a
  17 belief as to the truth of the allegations of paragraph 21 and on that basis denies them.
  18         22.    Defendant is without information or knowledge sufficient to form a
  19 belief as to the truth of the allegations of paragraph 22 and on that basis denies them.
  20         23.    Defendant is without information or knowledge sufficient to form a
  21 belief as to the truth of the allegations of paragraph 23 and on that basis denies them.
  22         24.    Defendant is without information or knowledge sufficient to form a
  23 belief as to the truth of the allegations of paragraph 24 and on that basis denies them.
  24         25.    Defendant is without information or knowledge sufficient to form a
  25 belief as to the truth of the allegations of paragraph 25 and on that basis denies them.
  26         26.    Defendant is without information or knowledge sufficient to form a
  27 belief as to the truth of the allegations of paragraph 26 and on that basis denies them.
  28         27.    Defendant is without information or knowledge sufficient to form a

                                                  4
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 5 of 17 Page ID #:254




   1 belief as to the truth of the allegations of paragraph 27 and on that basis denies them.
   2         28.    Defendant is without information or knowledge sufficient to form a
   3 belief as to the truth of the allegations of paragraph 28 and on that basis denies them.
   4         29.    Defendant is without information or knowledge sufficient to form a
   5 belief as to the truth of the allegations of paragraph 29 and on that basis denies them.
   6         30.    Defendant is without information or knowledge sufficient to form a
   7 belief as to the truth of the allegations of paragraph 30 and on that basis denies them.
   8         31.    Defendant is without information or knowledge sufficient to form a
   9 belief as to the truth of the allegations of paragraph 31 and on that basis denies them.
  10         32.    Defendant is without information or knowledge sufficient to form a
  11 belief as to the truth of the allegations of paragraph 32 and on that basis denies them.
  12                    IV.   ANSWER TO FIRST CLAIM FOR RELIEF
  13                              (Americans with Disabilities Act)
  14         33.    Defendant reincorporates his response by reference to his responses set
  15 forth in the remainder of his answer.
  16         34.    Plaintiff merely states legal conclusions which require no response and
  17 the provision of the ADA speak for themselves.
  18         35.    Denied.
  19         36.    Plaintiff merely states legal conclusions which require no response and
  20 the provision of the ADA speak for themselves.
  21         37.    Plaintiff merely states legal conclusions which require no response and
  22 the provision of the ADA speak for themselves.
  23         38.    Plaintiff merely states legal conclusions which require no response and
  24 the provision of the ADA speak for themselves.
  25         39.    Plaintiff merely states legal conclusions which require no response and
  26 the provision of the ADA speak for themselves.
  27         40.    Denied.
  28         41.    Denied.

                                                  5
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 6 of 17 Page ID #:255




   1         42.    Defendant is without information or knowledge sufficient to form a
   2 belief as to the truth of the allegations of paragraph 42 and on that basis denies
   3 them.
   4         43.    Plaintiff merely states legal conclusions which require no response and
   5 the provision of the ADA speak for themselves.
   6         44.    Defendant is without information or knowledge sufficient to form a
   7 belief as to the truth of the allegations of paragraph and on that basis denies them.
   8         45.    Plaintiff merely states legal conclusions which require no response and
   9 the provision of the ADA speak for themselves.
  10         46.    Denied.
  11         47.    Plaintiff merely states legal conclusions which require no response and
  12 the provisions of the ADA and California Unruh Civil Rights Act peak for
  13 themselves.
  14         48.    Defendant is without information or knowledge sufficient to form a
  15 belief as to the truth of the allegations of ¶ 48 and on that basis denies them.
  16         49.    Defendant is without information or knowledge sufficient to form a
  17 belief as to the truth of the allegations of paragraph 49 and on that basis denies
  18 them.
  19         50.    Plaintiff merely seeks relief which she is not entitled to and therefore,
  20 Denied.
  21                  V.      ANSWER TO SECOND CLAIM FOR RELIEF
  22         (Unruh Civil Rights Act and the Unruh Act. Cal. Civ. Code § 51-53)
  23         51.    Defendant reincorporates his response by reference to his responses set
  24 forth in the remainder of his answer.
  25         52.    Plaintiff merely states legal conclusions which require no response and
  26 the provisions of the California Unruh Civil Rights Act peak for themselves.
  27         53.    Plaintiff merely states legal conclusions which require no response and
  28 the provisions of the California Unruh Civil Rights Act peak for themselves.


                                                  6
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 7 of 17 Page ID #:256




   1         54.    Plaintiff merely states legal conclusions which require no response and
   2 the provisions of the California Unruh Civil Rights Act peak for themselves.
   3         55.    Plaintiff merely states legal conclusions which require no response and
   4 the provisions of the California Unruh Civil Rights Act peak for themselves.
   5         56.    Denied.
   6         57.    Denied.
   7         58.    Denied.
   8         59.    Denied.
   9                          VI.    ANSWER TO ALL ALLEGATIONS
  10         60.All other allegations not specifically admitted are hereby denied.
  11                                          PRAYER:
  12         Answering Plaintiff’s prayer for relief, except as expressly admitted above,
  13 defendant denies each and every allegation, and specifically denies that Plaintiff is
  14 entitled to any relief from defendant.
  15                                VII. AFFIRMATIVE DEFENSES
  16         By listing the affirmative defenses below, defendant does not assume the
  17 burden of proving any matter upon which Plaintiff bears the burden of proof under
  18 applicable law. As the facts of this action develop, defendant reserves the right to re-
  19 evaluate, restate, or delete any of the enumerated below defenses and/or to assert
  20 additional defenses and does not waive his right to assert additional defenses.
  21 Considering the above, the following affirmative defenses are asserted:
  22                            FIRST AFFIRMATIVE DEFENSE
  23                                  (Good Faith; Compliance)
  24         Defendant at all times acted in good faith and in compliance with the law.
  25                          SECOND AFFIRMATIVE DEFENSE
  26                                   (Failure to State Facts)
  27         The allegations in the Complaint fail to state a claim upon which relief can be
  28 granted.


                                                  7
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 8 of 17 Page ID #:257




   1                            THIRD AFFIRMATIVE DEFENSE
   2                                (Failure to Properly Plead)
   3         The allegations in the Complaint fail to state a claim because the claims are
   4 improperly pled.
   5                           FOURTH AFFIRMATIVE DEFENSE
   6                  (Failure to Establish Exclusion from Participation)
   7         The allegations in the Complaint fail under the Americans with Disabilities
   8 Act (“ADA”) and applicable California law because Plaintiff cannot establish that
   9 she was excluded from participation in defendant goods, services, facilities or
  10 accommodations because of her disability.
  11                            FIFTH AFFIRMATIVE DEFENSE
  12                   (Failure to Establish Denial of Equal Enjoyment)
  13         The allegations contained in the Complaint fail under the ADA and
  14 applicable California law because Plaintiff cannot show that she was denied the full
  15 and equal enjoyment of defendant goods, services, facilities, and/or employment
  16 with defendant, or accommodations because of her disability by defendant by failing
  17 to make a requested reasonable modification that was necessary to accommodate
  18 Plaintiff’s disability.
  19                            SIXTH AFFIRMATIVE DEFENSE
  20                           (No Reasonable Modification Request)
  21         The allegations in the Complaint fail under the ADA because Plaintiff did not
  22 request a reasonable modification that was necessary to accommodate Plaintiff’s
  23 disability.
  24                           SEVENTH AFFIRMATIVE DEFENSE
  25                       (Fundamental Alteration/ Undue Burden)
  26         The allegations in the Complaint fail under the ADA and applicable
  27 California law because implementing changes to the alleged barriers would
  28 fundamentally alter the nature of such goods, services, facilities, privileges,


                                                 8
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 9 of 17 Page ID #:258




   1 advantages, or accommodations of Defendant’s establishment, or would otherwise
   2 result in an undue burden.
   3                         EIGHTH AFFIRMATIVE DEFENSE
   4                                         (Agency)
   5         To the extent Plaintiff’s claims for damages rely on acts of third part(ies)
   6 and/or Defendant’ agents imputed to Defendant, the limitations inherent in
   7 general agency principles and corporate separateness prohibit recovery.
   8                          NINTH AFFIRMATIVE DEFENSE
   9                          (Not Malicious, Willful, or Wanton)
  10         No act or omission of Defendant was malicious, willful, wanton, reckless
  11 or with a conscious disregard for the rights of others.
  12                          TENTH AFFIRMATIVE DEFENSE
  13                                   (No Discrimination)
  14         No act or omission of Defendant constituted willful or intentional
  15 discrimination.
  16                       ELEVENTH AFFIRMATIVE DEFENSE
  17                                    (Waiver/ Estoppel)
  18         Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of
  19 waiver and estoppel.
  20                   VIII. ADDITIONAL AFFIRMATIVE DEFENSES
  21                        TWELVTH AFFIRMATIVE DEFENSE
  22         Named Plaintiff lacks standing to challenge barriers in the business she did
  23 not visit prior to the filing of the FAC.
  24                     THIRTEENTH AFFIRMATIVE DEFENSE
  25         Plaintiff’s claims are moot.
  26                        FOURTEENTH AFFIRMATIVE DEFENSE
  27         Plaintiff’s claims are barred by the applicable statutes of limitation.
  28 ///


                                                  9
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 10 of 17 Page ID #:259




   1                          FIFTEENTH AFFIRMATIVE DEFENSE
   2         This Court lacks supplemental jurisdiction over Plaintiff’s state law claims.
   3                       SIXTEENTH AFFIRMATIVE DEFENSE
   4         This Court lacks diversity jurisdiction over Plaintiff’s state law claims under
   5 the “local controversy” exception.
   6                     SEVENTEENTH AFFIRMATIVE DEFENSE
   7         Plaintiff has failed to state a claim under Unruh Act as against Defendant.
   8                         EIGHTEENTH AFFIRMATIVE DEFENSE
   9         Plaintiff has failed to state a claim under Unruh and the CDPA as against
  10 Defendant.
  11                          NINTEENTH AFFIRMATIVE DEFENSE
  12         Plaintiff’s claims are barred as indispensable party against defendant.
  13                      TWENTIETH AFFIRMATIVE DEFENSE
  14         Plaintiff’s claims are barred because, with respect to any particular
  15 architectural element the building or the establishment that departs from
  16 accessibility guidelines, the business has provided “equivalent facilitation” in the
  17 form of alternative designs and technologies that provide substantially equivalent or
  18 greater access to and usability of the facility.
  19                     TWENTY-FIRST AFFIRMATIVE DEFENSE
  20         Plaintiff’s claims are barred because the claimed violations are “de minimis,”
  21 and non-actionable because they do not materially impair Plaintiff’s use of an area
  22 for an intended purpose.
  23
  24                   TWENTY-SECOND AFFIRMATIVE DEFENSE
  25         Plaintiff’s claims are barred because the barrier removal(s) Plaintiff seeks
  26 pursuant to the ADA in the building or establishment built before January 26, 1993
  27 are not “readily achievable,” or easily accomplishable and able to be carried out
  28 without much difficulty or expense within the meaning of 42 U.S.C. § 12181(9).


                                                 10
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 11 of 17 Page ID #:260




   1                    TWENTY-THIRD AFFIRMATIVE DEFENSE
   2         Plaintiffs’ claims are barred because the modifications Plaintiff seeks are not
   3 “alterations” within the meaning of the ADA or Title 24 and/or they do not trigger
   4 an “alteration” legal standard, including because the modifications sought will be
   5 disproportionate in cost or cost in excess of 20% of the entire “alteration.”
   6                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
   7         Plaintiff’s claims are barred because the alterations made by building of the
   8 establishment are sufficient in that they satisfy the “to the maximum extent feasible”
   9 standard. 28 C.F.R. § 36.402(a)(1); 42 U.S.C §12183(a)(2).
  10                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
  11         Plaintiff’s claims that the building or establishment were designed in violation
  12 of the ADA or Title 24 are barred to the extent the establishment was designed and
  13 constructed prior to the effective date of the ADA, Title 24, or their regulations.
  14                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
  15         Defendant has made good faith efforts to comply with the ADA, the Unruh
  16 Act, and the California Disabled Persons Act, including providing appropriate
  17 alternative access.
  18                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  19         Plaintiff has failed to mitigate her damages, if any.
  20                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE
  21         Plaintiff’s claims under the Unruh Act are barred to the extent that they
  22 interfere with defendant’s compliance with laws and regulations that are equally
  23 applicable to all persons.
  24                    TWENTY-NINTH AFFIRMATIVE DEFENSE
  25         The imposition of statutory minimum damages in this matter would violate
  26 defendant’s Eighth Amendment protection against excessive fines in violation of the
  27 California Constitution and the United States Constitution.
  28 ///


                                                 11
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 12 of 17 Page ID #:261




   1                  THIRTIEST AFFIRMATIVE thirtieth DEFENSE
   2         Defendant is not legally responsible for property that is not within his
   3 possession, custody or control.
   4                THIRTY-FIRST AFFIRMATIVE thirtieth DEFENSE
   5         The Complaint and each purported cause of action therein, fails to state facts
   6 sufficient to constitute a cause of action against defendant.
   7               THIRTY-SECOND AFFIRMATIVE thirtieth DEFENSE
   8         Defendant did not commit the alleged or any wrongful act against Plaintiff
   9 and, thus, defendant is not responsible for any alleged damages to Plaintiff.
  10                THIRTY-THIRD AFFIRMATIVE thirtieth DEFENSE
  11         Defendant is informed and believes, and on that basis alleges, that Plaintiff
  12 has not suffered any damages as a result of any action or inaction taken by
  13 defendant and, as a result, Plaintiff is barred from asserting any claims for relief
  14 against defendant.
  15               THIRTY-FOURTH AFFIRMATIVE thirtieth DEFENSE
  16         Any damages to which Plaintiff may be found entitled to in this action, if any,
  17 were not directly or proximately caused, in whole or in part, by defendant, and must
  18 be decreased to the extent the acts of omissions of Plaintiff, or any other third party
  19 were a cause of those damages.
  20                THIRTY-FIFTH AFFIRMATIVE thirtieth DEFENSE
  21         Plaintiff by reason of her own acts, omissions, representations, and/or course
  22 of conduct, is estopped from asserting, and has waived any right to assert, each of
  23 her respective claims against defendant.
  24                THIRTY-SIXTH AFFIRMATIVE thirtieth DEFENSE
  25         Plaintiff’s Complaint is subject to a Sham Pleading Doctrine. A “sham
  26 pleading doctrine is not ‘“intended to prevent honest complainants from correcting
  27 erroneous allegations . . . or to prevent correction of ambiguous facts.”’ [Citation.]
  28 Instead, it is intended to enable courts ‘“to prevent an abuse of process.”’


                                                 12
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 13 of 17 Page ID #:262




   1 [Citation.]” (Deveny v. Entropin, Inc. (2006) 139 Cal.App.4th 408, 426; Amid v.
   2 Hawthorne Community Medical Group, Inc. (1989) 212 Cal.App.3d 1383, 1391
   3 [“‘A court has inherent power by summary means to prevent an abuse of its process
   4 and peremptorily to dispose of sham causes of action’”].)
   5               THIRTY-SEVENH AFFIRMATIVE thirtieth DEFENSE
   6         The claims of Plaintiff are barred by the fact that they are frivolous, designed
   7 to harass and annoy defendant, and are not brought in good faith since Plaintiff is a
   8 sophisticated litigant with numerous similar lawsuits in this county and possibly
   9 other counties by which defendant would be entitled to his attorney’s fees against
  10 Plaintiff and her attorneys pursuant to California Civil Procedure §§ 128.5 and 128.7
  11 and Rule 11 of the Federal Rules of Civil Procedure.
  12
  13         WHEREFORE, Defendant respectfully requests that judgment be entered in
  14 his favor and for an award of costs, attorneys’ fees, and such other relief as the
  15 Court deems appropriate.
  16
  17    DATED: May 21, 2021                Respectfully Submitted,
                                           LAW OFFICE OF MOTAZ M. GERGES
  18
  19
                                           By         /s/ Motaz M. Gerges
  20                                       Motaz M. Gerges, Attorneys for Defendant,
  21                                       Bassam F. Sayegh
  22
  23
  24
  25
  26
  27
  28


                                                 13
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 14 of 17 Page ID #:263




   1                           DEMAND FOR JURY TRIAL
   2        TO THE CLERK OF THE ABOVE-ENTITLAED COURT:
   3        PLEASE TAKE NOTICE that Defendant Bassam F. Sayegh demands a trial
   4 by jury pursuant to Federal Rules of Procedure, Rule 38(b), and Local Rule 38-1.
   5
   6   DATED: May 21, 2021               Respectfully Submitted,
                                         LAW OFFICE OF MOTAZ M. GERGES
   7
   8
                                         By         /s/ Motaz M. Gerges
   9                                     Motaz M. Gerges, Attorneys for Defendant,
  10                                     Bassam F. Sayegh
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              14
Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 15 of 17 Page ID #:264




                        EXHIBIT A
                                                  Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 16 of 17 Page ID #:265




Number        Party Name          Case Number                            Case Title                                    Court                  Date Filed   Date Closed

 1       Edmonds, Sandra (pla)   2:2020cv05747   Sandra Edmonds v. Wallace F. Lee et al                  California Central District Court   06/26/2020    08/25/2020
 2       Edmonds, Sandra (pla)   2:2020cv05749   Sandra Edmonds v. Maria L. Alva et al                   California Central District Court   06/26/2020    11/06/2020
 3       Edmonds, Sandra (pla)   2:2020cv05751   Sandra Edmonds v. PAC RE MGMT LLC et al                 California Central District Court   06/26/2020    03/10/2021
 4       Edmonds, Sandra (pla)   2:2019cv10903   Sandra Edmonds v. 3828 Slauson, LLC et al               California Central District Court   12/27/2019    02/20/2020
 5       Edmonds, Sandra (pla)   2:2019cv10905   Sandra Edmonds v. Ibrahim Mekhail et al                 California Central District Court   12/27/2019    01/15/2020
 6       Edmonds, Sandra (pla)   2:2020cv00247   Sandra Edmonds v. Burger King Corporation et al         California Central District Court   01/09/2020    06/22/2020
 7       Edmonds, Sandra (pla)   2:2020cv00250   Sandra Edmonds v. B.P. Patrick Property LLC et al       California Central District Court   01/09/2020    08/27/2020
 8       Edmonds, Sandra (pla)   2:2020cv00382   Sandra Edmonds v. Furst Enterprises Group F LLC et al   California Central District Court   01/14/2020    03/18/2020
 9       Edmonds, Sandra (pla)   2:2020cv00387   Sandra Edmonds v. Labrea Adams LLC et al                California Central District Court   01/14/2020    05/05/2020
 10      Edmonds, Sandra (pla)   2:2020cv00433   Sandra Edmonds v. Patrick Cheek et al                   California Central District Court   01/15/2020    08/21/2020
 11      Edmonds, Sandra (pla)   2:2020cv00437   Sandra Edmonds v. W/J Commercial Venture, L.P. et al    California Central District Court   01/15/2020    09/17/2020
 12      Edmonds, Sandra (pla)   2:2020cv00438   Edmonds v. Kornland Building et al                      California Central District Court   01/15/2020    01/21/2020
 13      Edmonds, Sandra (pla)   2:2020cv00441   Sandra Edmonds v. Kornland Building et al               California Central District Court   01/15/2020    05/20/2020
 14      Edmonds, Sandra (pla)   2:2020cv00442   Sandra Edmonds v. RA2 Pasadena LLC et al                California Central District Court   01/15/2020    09/09/2020
 15      Edmonds, Sandra (pla)   2:2020cv00447   Sandra Edmonds v. Capri Urban Baldwin LLC et al         California Central District Court   01/15/2020    04/15/2020
 16      Edmonds, Sandra (pla)   2:2020cv00782   Sandra Edmonds v. Brentwood Jefferson LLC et al         California Central District Court   01/24/2020    08/06/2020
 17      Edmonds, Sandra (pla)   2:2020cv00783   Sandra Edmonds v. Charles E. Williams et al             California Central District Court   01/24/2020    09/08/2020
 18      Edmonds, Sandra (pla)   2:2020cv00784   Sandra Edmonds v. Sang K. Kim et al                     California Central District Court   01/24/2020    05/26/2020
 19      Edmonds, Sandra (pla)   2:2020cv00890   Sandra Edmonds v. EM and D, LLC et al                   California Central District Court   01/28/2020    08/26/2020
 20      Edmonds, Sandra (pla)   2:2020cv00233   Sandra Edmonds v. Irvin Lai Lo-Temp Refrigeration and   California Central District Court   01/08/2020    07/22/2020
                                                 Co., INC et al
 21      Edmonds, Sandra (pla)   2:2020cv01049   Sandra Edmonds v. James A. Collins et al                California Central District Court   01/31/2020    09/29/2020
 22      Edmonds, Sandra (pla)   2:2020cv01050   Sandra Edmonds v. Cameo Properties LLC et al            California Central District Court   01/31/2020    06/11/2020
 23      Edmonds, Sandra (pla)   2:2020cv03076   Sandra Edmonds v. Jack In The Box Inc. et al            California Central District Court   04/02/2020
 24      Edmonds, Sandra (pla)   2:2020cv03077   Sandra Edmonds v. Lisa E. Morita et al                  California Central District Court   04/02/2020    07/30/2020
 25      Edmonds, Sandra (pla)   2:2020cv03078   Sandra Edmonds v. Brian D. Carey et al                  California Central District Court   04/02/2020
 26      Edmonds, Sandra (pla)   2:2020cv03248   Sandra Edmonds v. Delahoussaye Property LLC et al       California Central District Court   04/07/2020    10/29/2020
 27      Edmonds, Sandra (pla)   2:2020cv03306   Sandra Edmonds v. Granny Franny Properties LLC et al    California Central District Court   04/09/2020    06/29/2020
 28      Edmonds, Sandra (pla)   2:2020cv03307   Sandra Edmonds v. K Y S Enterprise, INC. et al          California Central District Court   04/09/2020    08/20/2020
 29      Edmonds, Sandra (pla)   2:2020cv03309   Sandra Edmonds v. VV3 LLC et al                         California Central District Court   04/09/2020    06/12/2020
 30      Edmonds, Sandra (pla)   2:2020cv03310   Sandra Edmonds v. 4051 Ardmore LLC et al                California Central District Court   04/09/2020




                                                                                                                                                                         EXHIBIT "A"-15
                                                  Case 2:20-cv-06117-MWF-KS Document 50 Filed 05/21/21 Page 17 of 17 Page ID #:266




Number        Party Name          Case Number                            Case Title                                Court                  Date Filed   Date Closed
 31      Edmonds, Sandra (pla)   2:2020cv03311   Sandra Edmonds v. 198 E. Redlands Blvd. LLC et al   California Central District Court   04/09/2020    08/21/2020
 32      Edmonds, Sandra (pla)   2:2020cv04840   Edmonds v. 8 LA Pizzas LLC et al                    California Central District Court   05/29/2020    06/04/2020
 33      Edmonds, Sandra (pla)   2:2020cv05292   Sandra Edmonds v. Pablo Perez et al                 California Central District Court   06/14/2020    09/21/2020
 34      Edmonds, Sandra (pla)   2:2020cv05293   Sandra Edmonds v. Burlington Capital LP et al       California Central District Court   06/14/2020    12/28/2020
 35      Edmonds, Sandra (pla)   2:2020cv05812   Sandra Edmonds v. Expo-Bach, LLC et al              California Central District Court   06/29/2020    08/28/2020
 36      Edmonds, Sandra (pla)   2:2020cv06117   Sandra Edmonds v. Bassem F. Sayegh et al            California Central District Court   07/09/2020
 37      Edmonds, Sandra (pla)   2:2020cv06118   Sandra Edmonds v. Prove Em Investments LLC, et al   California Central District Court   07/09/2020    08/19/2020
 38      Edmonds, Sandra (pla)   2:2020cv06188   Sandra Edmonds v. The Coliseum Center LLC et al     California Central District Court   07/10/2020    01/25/2021
 39      Edmonds, Sandra (pla)   2:2020cv06189   Sandra Edmonds v. John W. Bartlett et al            California Central District Court   07/10/2020    12/07/2020
 40      Edmonds, Sandra (pla)   2:2020cv07442   Sandra Edmonds v. Sterik West Slauson, LP et al     California Central District Court   08/18/2020    02/04/2021
 41      Edmonds, Sandra (pla)   2:2020cv08278   Sandra Edmonds v. Bakewell Hawthorne LLC et al      California Central District Court   09/10/2020
 42      Edmonds, Sandra (pla)   2:2020cv06115   Sandra Edmonds v. MCS Fox Hills Plaza LLC et al     California Central District Court   07/09/2020    10/02/2020
 43      Edmonds, Sandra (pla)   2:2021cv00168   Sandra Edmonds v. David Gramercy LLC et al          California Central District Court   01/08/2021    02/12/2021
 44      Edmonds, Sandra (pla)   2:2021cv00236   Sandra Edmonds v. Manchester Aviation, LLC et al    California Central District Court   01/11/2021    04/20/2021
 45      Edmonds, Sandra (pla)   2:2021cv00242   Sandra Edmonds v. McDonalds Corporation et al       California Central District Court   01/11/2021
 46      Edmonds, Sandra (pla)   2:2021cv00256   Sandra Edmonds v. Home Depot U.S.A. Inc. et al      California Central District Court   01/12/2021
 47      Edmonds, Sandra (pla)   2:2021cv00258   Sandra Edmonds v. Kissinger Properties et al        California Central District Court   01/12/2021    02/10/2021
 48      Edmonds, Sandra (pla)   2:2021cv00261   Sandra Edmonds v. Barchester California, LP et al   California Central District Court   01/12/2021
 49      Edmonds, Sandra (pla)   2:2021cv00285   Sandra Edmonds v. Byung P Kwon et al                California Central District Court   01/12/2021    05/07/2021
 50      Edmonds, Sandra (pla)   2:2021cv00580   Sandra Edmonds v. Big Lots Stores, Inc. et al       California Central District Court   01/21/2021




                                                                                                                                                                     EXHIBIT "A"-16
